DETAILED ACTION
The amendment filed on 10/26/22 has been received and considered. By this amendment Claims 1 and 17 are amended and Claims 2 and 18 are cancelled. Claims 1, 3-17, and 19-31 are pending in the application. 
Response to Arguments
Applicant's arguments filed 10/26/22 have been fully considered but they are not persuasive. Applicant argues that Covalin only discusses a user operated TENS device and provides no motivation to communicate data wirelessly to the stimulator. However, Squicciarini teaches this motivation. That is the purpose of using this reference—to teach the benefit of allowing someone other than the user to control stimulation. Even though the control case of Covalin can be removed and programmed by the user, the benefit of allowing a caretaker to communicate a stimulation pattern from a different location is evident for patients who are incapable of programming their own device, such as children. 
As for the authorization of impulse transmission, Examiner considers turning “on” the stimulator gives permission for the impulse to travel from the generator to the electrode. Nevertheless, Squicciarini also discloses authorization from a remote source (see below).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-31 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-47 of U.S. Patent No. 10,376,695. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent is equivalent, for the most part, in scope to the present invention. The examiner considers both disclose a mobile device and electric pulses that are transmitted through the outer skin surface to the nerve is the definition of transcutaneous.
Claims 1-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 17-20 of copending Application No. 17/522,010 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both include a stimulator, energy source, and a mobile device. The application on the mobile device configured to receive data from a remote source is met by Claims 7 and 9 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
In view of the amendment made to claim 1, the 112 rejection made in the previous Office Action is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-17 and 19-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Covalin (PG Pub. 2010/0030299) in view of Squicciarini (PG Pub. 2008/0065187).
Regarding Claims 1 and 17, Covalin discloses a system comprising:
a stimulator (see stimulator 500) including an electrode (see electrodes 112 and
114) configured to contact an outer skin surface of a patient (see par. 66);
an energy source (see batteries 159; Fig. 1C) coupled to the stimulator (see case
150; par. 65), wherein the energy source generates an electrical impulse (see par. 80),
wherein the stimulator transmits the electrical impulse from the electrode
transcutaneously through an outer skin surface of the patient to a selected nerve within
the patient (see par. 16); and
a mobile device (see control case 510) wherein the mobile device couples to the
stimulator (see par. 72, 92, and 109). Covalin does not teach that an application on the
mobile device receives data from a remote source and causes the mobile device to
transmit the data to the stimulator. Squicciarini discloses a mobile device (see external controller 132; par. 30; Fig. 1) is coupled to a remote source and receives data via an application which is then used to direct the stimulator (see par. 30, 32 and 44), wherein the data includes authorization for the stimulator to transmit the electrical impulse (see “gives users full control over the …stimulation”; par. 30). It would have been obvious to one of ordinary skill in the art at the time of the invention to allow the mobile device to communicate with a remote source because Squicciarini teaches it permits someone in a different room, state, country, etc. to influence the stimulation patterns (see par. 45). 
Regarding Claims 3-8 and 19-24, Squicciarini further discloses the data includes a parameter of the electrical impulse (see par. 26). The examiner considers a stimulation pattern necessarily includes all parameters of the electrical impulse needed to create the pattern, including amplitude. Furthermore, duration and frequency (see par. 27) are equivalent to regimen as it dictates how long and how often the stimulation is administered. The examiner considers a dose can be read as one impulse where the dosage can be a specific number of impulses and a duration of time between impulses is determined by the frequency. It would have been obvious to one of ordinary skill in the art at the time of the invention to allow the mobile device to communicate with a remote source because Squicciarini teaches it permits someone in a different room, state, country, etc. to influence the stimulation patterns (see par. 44).
Regarding Claims 9-11 and 25-26, Squicciarini further discloses a position sensor within the stimulator for detecting a position of the electrode relative to a nerve of the patient (see par. 24 and 43). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a position sensor to find the vagus nerve because Squicciarini teaches the use of position sensors to map the body tissue (see par. 43) for precise placement of stimulators (see par. 6).
Regarding Claims 12 and 27-28, Squicciarini discloses wherein the ultrasound probe (see sensor 112) is disposed within the stimulator (see Fig. 1).
Regarding Claims 13-14 and 29-30, Squicciarini discloses further comprising a sensor for detecting a physiological parameter of the patient and a controller coupled to the sensor for adjusting the electrical impulse based on the physiological parameter (see par. 30), wherein the parameter is selected from the group consisting of heart rate variability, blood pressure, skin temperature, respiration rate, respiration depth, ECG, heart rate, and skin impedance (see par. 24). It would have been obvious to one of ordinary skill in the art at the time of the invention to monitor physiological parameters for adjusting stimulation because Squicciarini teaches the feedback signals can improve functionality (see par. 30).
Regarding Claim 15, Covalin discloses further comprising a signal generator (see generator 330) coupled to the stimulator (see stimulator 300) and the energy source (see supply 320).
Regarding Claims 16 and 31, Covalin discloses wherein the electrical impulse includes bursts of 2 to 20 pulses with a frequency of about 1 burst per second to about 100 bursts per second (see pair of pulses; par. 87 and par. 81).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.P/           Examiner, Art Unit 3792          

/ALLEN PORTER/           Primary Examiner, Art Unit 3792